ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment and remarks of 16 November 2020 are entered.
	Claims 1 and 5 have been canceled. Claims 2-4 and 6-8 are pending. Claims 2-4, 7, and 8 are withdrawn. Claim 6 is being examined on the merits.
	The restriction/election requirement of 19 September 2019 remains in effect.
	Applicants’ amendment has overcome the rejection of claim 5 under 35 U.S.C. 101.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 2-4, 7, and 8 directed to methods of production or methods of use non-elected without traverse.  Accordingly, claims 2-4, 7, and 8 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
Claim 1 remains canceled as previously presented.
Cancel claims 2-4.
Claim 5 remains canceled as previously presented.
Claim 6 is allowed as previously presented.
Cancel claims 7 and 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art recognizes production of walnut oligopeptide powders in general. For instance, see e.g. CN102630804A (published 15 August 2012), which shows a general process for extracting a peptide powder from walnut via use of Alcalase and papain enzymolysis (see e.g. claim 1). However, the process of ‘804 differs in that it does not disclose conditions that lead to the particular peptide size distribution as instantly claimed, nor does it provide any teaching that the powder is placed in a coated tablet or capsule. No art specifically suggests or otherwise motivates one of ordinary skill to modify known walnut peptide production techniques to arrive at the composition where 95% of the oligopeptide has a mass of 1500 Da or lower and a particular molecular weight distribution as claimed. 

Other intervening art of record has been removed by perfection of the claim of foreign priority to CN 2016004395.2 by filing of an English translation.
Therefore, the invention is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658 

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658